Exhibit 10.7
(CELANESE LOGO) [d68385d6838501.gif]
CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD DATED <DATE>
<NAME>
Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have
been awarded Nonqualified Stock Options with respect to Celanese Common Stock,
subject to the
restrictions described in this agreement:
Stock Option Award
<X> Shares
This grant is made pursuant to the Nonqualified Stock Option Award Agreement
dated as of
<DATE> between Celanese and you, which Agreement is attached hereto and made a
part hereof.

 



--------------------------------------------------------------------------------



 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
     This Nonqualified Stock Option Award Agreement (the “Agreement”) is made
and entered into effect as of <DATE> (the “Grant Date”) by and between Celanese
Corporation, a Delaware corporation (the “Company”) and <NAME> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
     1. Grant of Option: In order to encourage Participant’s contribution to the
successful performance of the Company, the Company hereby grants to Participant
as of the Grant Date, pursuant to the terms of the 2009 Plan and this Agreement,
an award (the “Award”) of nonqualified stock options (the “Option”) to purchase
all or any part of the number of Common Shares that are covered by such Option
at the Exercise Price per share, in each case as specified below. The
Participant hereby acknowledges and accepts such Award upon the terms and
subject to the performance requirements and other conditions, restrictions and
limitations contained in this Agreement and the 2009 Plan.

          Number of Common Shares Subject to Option        
 
       
Grant Date:
   
 
       
Exercise Price Per Share:
       
 
       
Expiration Date:
   
 
       
Vesting Schedule (each date on which a portion of the Option vests and become
exercisable, a “Vesting Date”, and each period between the Grant Date and a
Vesting Date, a “Vesting Period.”)
   

     2. Non-Qualified Stock Option: The Option is not intended to be an
incentive stock option under Section 422 of the Code and this Agreement will be
interpreted accordingly.
     3. Exercise of Option:
     (a) The Option shall not be exercisable as of the Grant Date. After the
Grant Date, to the extent not previously exercised, and subject to termination
or acceleration as provided in this Agreement or in the 2009 Plan, the Option
shall be exercisable to the extent it becomes vested, as described in this
Agreement, to purchase up to that number of Common Shares as set forth above,
subject to the Participant’s continued employment with the Company (except as
set forth in Section 4(a) and 4(b) below). The vesting period and/or
exercisability of the Option may be adjusted by the Committee to reflect the
decreased level of employment during any period in which the Participant is on
an approved leave of absence or is employed on a less than full time basis.
     (b) To exercise the Option (or any part thereof), the Participant shall
notify the Company or its designated agent, as specified by the Company, and
indicate both (i) the number of whole shares of Common Stock the Participant
wishes to purchase pursuant to such stock option, and (ii) how the Participant
wishes the shares of Common Stock to be registered (i.e. — in the Participant’s
name or in the Participant’s and the Participant’s spouse’s name as community
property or as joint tenants with rights of survivorship).

Page 2



--------------------------------------------------------------------------------



 



     (c) The exercise price (the “Exercise Price”) of the Option is set forth in
Section 1. The Company shall not be obligated to issue any Common Shares until
Participant shall have paid the total Exercise Price for that number of Common
Shares. The Exercise Price may be paid in any of the following forms, or in a
combination thereof: (i) cash or its equivalent, (ii) by means of tendering to
the Company Common Shares owned by the Participant, (iii) if there is a public
market for the Common Shares at the time of exercise, subject to such rules as
may be established by the Committee, through delivery of irrevocable
instructions to a broker to sell the Common Shares otherwise deliverable upon
the exercise of the Option and deliver promptly to the Company an amount equal
to the aggregate Exercise Price, or (iv) any other method approved by the
Committee.
     (d) Common Shares will be issued as soon as practical following exercise of
the Option. Notwithstanding the above, the Company shall not be obligated to
deliver any Common Shares during any period during which the Company determines
that the exercisability of the Option or the delivery of Common Shares pursuant
to this Agreement would violate any federal, state or other applicable laws.
     4. Effects of Certain Events:
     (a) Upon the termination of Participant’s employment by Company without
Cause or due to the Participant’s death or Disability, a prorated portion of the
Option will vest in an amount equal to (i) the unvested Option in each Vesting
Period multiplied by (ii) a fraction, the numerator of which is the number of
complete calendar months from the Grant Date to the date of termination, and the
denominator of which is the number of full calendar months in each applicable
Vesting Period, such product to be rounded up to the nearest whole number. The
Participant (or the Participant’s estate, beneficiary or legal representative)
may exercise the vested portion of the Option until the earlier of (1) the
twelve-month anniversary of the date of such termination of employment and
(2) the Expiration Date. The remaining portion of the Option shall be forfeited
and cancelled without consideration.
     (b) Upon the termination of a Participant’s employment with the Company for
any other reason, the Option shall be forfeited and cancelled without
consideration.
     5. Rights as a Stockholder: The Participant shall have no voting, dividend
or other rights as a stockholder with respect to the Award until the Options
have been exercised and Common Shares have been delivered pursuant to this
Agreement.
     6. Change in Control: Notwithstanding any other provision of this Agreement
to the contrary, upon the occurrence of a Change in Control, with respect to any
unexercised Options granted pursuant to this Agreement that have not previously
been forfeited:
     (a) If (i) the Participant’s rights to the unexercisable portion of the
Option is not adversely affected in connection with the Change in Control, or,
if adversely affected, a substitute award with an equivalent (or greater)
economic value and no less favorable vesting conditions is granted to the
Participant upon the occurrence of a Change in Control, and (ii) the
Participant’s employment is terminated by the Company (or its successor) without
Cause following the Change in Control, then the unexercisable portion of the
Option (or, as applicable, the substitute award) shall immediately vest and
become exercisable, and shall remain exercisable for such period as specified by
the Committee and communicated to the Participant.
     (b) If the Participant’s rights to the unexercisable portion of the Option
is adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a) above, then upon the occurrence of a
Change in Control, the unexercisable portion of

Page 3



--------------------------------------------------------------------------------



 



the Option shall immediately vest and become exercisable, and shall remain
exercisable for such period as specified by the Committee and communicated to
the Participant.
     7. Income Taxes: The Company shall not deliver Common Shares in respect of
the exercise of the Option unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations. Unless otherwise permitted by the Committee, withholding shall be
effected at the minimum statutory rates by withholding Common Shares issuable in
connection with the exercise of the Option. The Participant acknowledges that
the Company shall have the right to deduct any taxes required to be withheld by
law in connection with the delivery of Common Shares issued in respect to the
exercise of the Option from any amounts payable by it to the Participant
(including, without limitation, future cash wages).
     8. Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the exercise of the Option, including
without limitation (a) restrictions under an insider trading policy, and
(b) restrictions as to the use of a specified brokerage firm for such resales or
other transfers. Upon the acquisition of any Common Shares pursuant to the
exercise of the Option, the Participant will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement and
the Plan. All accounts in which such Common Shares are held or any certificates
for Common Shares shall be subject to such stop transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
or quotation system upon which the Common Shares are then listed or quoted, and
any applicable federal or state securities law, and the Company may cause a
legend or legends to be put on any such certificates (or other appropriate
restrictions and/or notations to be associated with any accounts in which such
Common Shares are held) to make appropriate reference to such restrictions.
     9. Non-Transferability of Award: The Option may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company;
provided, that the Participant may designate a beneficiary, on a form provided
by the Company, to receive any portion of the Award payable hereunder following
the Participant’s death.
     10. Other Agreements: Subject to Sections 10(a) and 10(b) of this
Agreement, this Agreement and the 2009 Plan constitute the entire understanding
between the Participant and the Company regarding the Award, and any prior
agreements, commitments or negotiations concerning the Award are superseded.
     (a) The Participant acknowledges that as a condition to receipt of the
grant made pursuant to this Agreement, the Participant shall have delivered to
the Company (x) an executed copy of this Agreement and (y) an executed copy of
the Long-Term Incentive Claw-Back Agreement (if a current version of such
Long-Term Incentive Claw-Back Agreement is not already on file with the Company,
as determined by the Committee in its sole discretion). For purposes hereof,
“Long-Term Incentive Claw-Back Agreement” means an agreement between the Company
and the Participant associated with the grant of long-term incentives of the
Company, which contains terms, conditions and provisions regarding one or more
of (i) competition by the Participant with the Company; (ii) maintenance of
confidentiality of the Company’s and/or clients’ information; and (iii) such
other matters deemed necessary, desirable or appropriate by the Company for such
an agreement in view of the rights and benefits conveyed in connection with an
award.

Page 4



--------------------------------------------------------------------------------



 



     (b) If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
     11. Not a Contract for Employment; No Acquired Rights: Nothing in the 2009
Plan, this Agreement or any other instrument executed in connection with the
Award shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.
     12. Severability: In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
     13. Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
     14. Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
     15. Electronic Delivery: By executing this Agreement, the Participant
hereby consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the Plan, and the Award via the Company’s or plan administrator’s
web site or other electronic delivery.
     16. Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
     17. Option Subject to Plan: By entering into this Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
2009 Plan and the 2009 Plan’s prospectus. The Option and the Common Shares
issued upon exercise of such Option are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.
     18. Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the Option granted
pursuant to this Agreement shall be forfeited by the Participant and this
Agreement shall have no force and effect if it is not duly executed by the
Participant and delivered to the Company on or before <DATE>.
     19. Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
     20. Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the Plan:
     (a) “Cause” means (i) the Participant’s willful failure to perform the
Participant’s duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of

Page 5



--------------------------------------------------------------------------------



 



such failure, (ii) conviction of, or a plea of nolo contendere to, (x) a felony
under the laws of the United States or any state thereof or any similar criminal
act in a jurisdiction outside the United States or (y) a crime involving moral
turpitude, (iii) the Participant’s willful malfeasance or willful misconduct
which is demonstrably injurious to the Company or its affiliates, (iv) any act
of fraud by the Participant, (v) any material violation of the Company’s
business conduct policy, (vi) any material violation of the Company’s policies
concerning harassment or discrimination, (vii) the Participant’s conduct that
causes material harm to the business reputation of the Company or its
affiliates, or (viii) the Participant’s breach of any confidentiality,
intellectual property, non-competition or non-solicitation applicable to the
Participant under the Long-Term Incentive Claw-Back Agreement or any other
agreement between the Participant and the Company.
     (b) “Change in Control” shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
     (i) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total voting power of the stock of
the Company; or
     (ii) a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
     (iii) any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to 50% or more of all of the assets of the
Company immediately prior to such acquisition or acquisitions
     (c) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion.
     IN WITNESS WHEREOF, this Agreement has been accepted and agreed to by the
undersigned.

            PARTICIPANT
      By:           Name: <NAME>
    Employee ID: <NUMBER>
    Date:        

Page 6



--------------------------------------------------------------------------------



 



Schedule I
     The Company entered into a Non-Qualified Stock Option Award Agreement with
Gjon N. Nivica, Jr. with the following terms:

                    Date   Number of Options   Grant Date        Exercise
Price        Expiration Date  
April 22, 2009
  100,000   April 22, 2009   $17.17   April 22, 2016  

 